                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND


                                           )
CITIBANK, N.A. AS TRUSTEE FOR              )
AIVIERICAN HOlVIE lVIORTGAGE               )
ASSETS TRUST 200G·3, MORTGAGE              )
BACKED PASS-THROUGH                        )
CERTIFICATES SERIES 200G·3,                )
            Plaintiff,                     )
                                           )
      V.                                   )         C. A. No. 18·427-JJM-LDA
                                           )
KATHERINE CAITO,                           )
          Defendant.                       )


                                       ORDER

      Plaintiff Citibank, N.A. as Trustee for American Home Mortgage Assets Trust

200G·G, Mortgage-Backed Pass-Through Certificates Series 200G·3 ("Citibank") and

Defendant Katherine Caito have filed Cross-Motions for Summary Judgment, each

seeking the Court's determination in their favor on the propriety of a judicial

foreclosure. Citibank seeks a judicial order of foreclosure on Ms. Caito's property in

Westerly, Rhode Island.     ECF No. 21.    Ms. Caito seeks dismissal of Citibank's

complaint for failure to meet a condition precedent of the Mortgage in that it failed

to comply with the pro-foreclosure notice process. ECF No. 22. Ms. Caito has also

moved to strike an affidavit filed in support of Citibank's cross·motion for summary

judgment. ECF No. 40.
   I.       FACTS & BACKGROUND

         The Court will briefly review the relevant facts.

         JVIs. Caito received a $4,500,000 loan on June 6, 2006 with a Note to American

Brokers Conduit ("ABC").        She was obligated to repay the Note by a l'viortgage

Citibank granted on the property to Mortgage Electronic Registration Systems, Inc.

("MERS") as nominee for ABC and its successors ai1d assigns. MERS assigned the

Mortgage to Citibank as Trustee. Ocwen Loan Servicing, LLC ("Ocwen") was the

servicers of the Mortgage on behalf of Citibank as Tn1stee.

         Ms. Caito stopped paying on the Mortgage after April 2012. She has been in

default since May 1, 2012. Ocwen issued the notice of default on May 11, 2018. The

notice stated that Ms. Caito was in default, told her how to cure tho default, that she

had to cure the default by June 17, 2018, and that failure to cure on or before that

date may result in acceleration of the Note. The default notice also stated that she

had the right to reinstate the loan and the right to bring a court action to protest the

default determination.     She did not cure the default; Citibank filed this suit for

judicial foreclosure, seeking a court order authorizing it to foreclose.

   II.      STANDARD OF REVIEW

         \Vhon ruling on a motion for summary judgment, the court must look to the

record and view all the facts and inferences therefrom in the light most favorable to

the nonmoving party. Continental Cas. Co. v. Canadian Univ. Ins. Co., 924 F.2d 370,

373 (1st Cir. 1991). Once this is done, Fed. R. Civ. P. 5G(c) requires that summary

judgment be granted if there is no issue as to any material fact and tho moving party



                                            2
is entitled to judgment as a matter of law. Id. The parties have both filed motions

for summary judgment, but "[t]he presence of cross·motions for summary judgment.

neither dilutes nor distorts this standard of review." 111andel v. Boston Plwenjx,

Inc., 456 F.3d 198, 205 (1st Cir. 2006). In evaluating cross·motions, the court must

determine whether either party is entitled to judgment as a matter of law based on

the undisputed facts. Scottsdale Ins. Co. v. Ton·es, 561 F.3d 74, 77 (1st Cir. 2009).

   III.     DISCUSSION

            A. Motion to Strike Sony Prudent Mfidavit

          Because the Court must consider the evidence put forth in Sony Prudent's

Affidavit in ruling on Citibank's Motion for Summary Judgment, it will first consider

Ms. Caito's Motion to Strike. ECF No. 40. She argues that Mr. Prudent's affidavit is

hearsay under Rule 803(6) of the Federal Rules of Evidence because he did not

mention that the mortgage rate had been modified, he does not verify the chain of

servicers involved in the Mortgage and whether Ocwen verified the records of former

servicers before integrating those into its own business records, and Ocwen has

admitted in Consent Orders filed in New York and Rhode Island that its records are

inherently inaccurate. Essentially, Ms. Caito does not appear to dispute the default,

just the calculation of what she owes because the affidavit does not include the details

of the sources of Ocwen's figures.

      Sony Prudent is a loan analyst for Ocwen who submitted an affidavit             111


support of Citibank's motion.        Citibank submitted a Supplemental Affidavit      111


response to concerns raised in Ms. Caito's motion, clarifying the mergers,



                                            3
acquisitions, and name changes (not third-party transfers) relating to tho servicing

of her loan. I After reviewing the affidavits in light of Federal Rule of Evidence Rule

803(6), the Court finds that Mr. Prudent's affidavits are not hearsay and are reliable

for the purpose of this motion. The affidavits discuss Mr. Prudent's background, what

records he reviewed that Ocwen maintained in the ordinary course of business, the

specific details of Ms. Caito's :Mortgage, her default, the approximate amount

Ms. Caito owes in principal and interest, and the amount she owes in fees, costs, and

expenses since her default in May 2012. His statements are based on his personal

knowledge and review of tho integrated business records maintained in the ordinary

course of business.

      Ms. Caito's Motion to Strike is DENIED. ECF No. 40.

          B. Cross-Motions for Summary Judgment

      In this action, Citibank seeks a judicial foreclosure. Section 34·27·1 of the

Rhode Island General Laws states: "[a]ny person entitled to foreclose the equity of

redemption in any mortgaged estate, whether real or personal, may prefer a

complaint to foreclose it, which complaint may be heard, tried, and determined



      1  Submission of the Supplemental Affidavit was in response to !VIs. Caito's
citation to the First Circuit Court of Appeal's decision in US Bank Trust, N.A. v.
Jones as support for her argument that Mr. Prudent's affidavit contains inadmissible
hearsay. 925 F. 3d 534 (1st Cir. 2019). The Court's analysis in Jones does not apply
to tho facts of !vis. Caito's case. In that case, Jones argues that mortgage loan
evidence was not admissible because it included third-party records (a result of
assignments and transfers of the mortgage loan) not properly integrated into tho
records of tho offering entity in violation of Rule 803(b) of the Federal Rules of
Evidence. !d. at 537·38. Citibank has shown in the Supplemental Affidavit that
there was no third-party transfer of information on Ms. Caito's loan requiring that
business records be integrated.
according to the usages in chancery and the principles of equity." Through its motion

for summary judgment, Citibank seeks this Court's determination that there are no

disputed issues of material fact such that the judicial foreclosure against Ms. Caito's

property in Westerly can proceed.

       In her cross·motion for summary judgment, Ms. Caito argues that the case for

judicial foreclosure should be dismissed on grounds: that Citibank lacks standing to

foreclose, that the Amended Complaint docs not reflect that the Note and Mortgage

were modified, the May 11, 2018 default notice from Citibank to Ms. Caito did not

strictly comply with Paragraph 22 of the Mortgage and stated inaccurate information,

and her account was charged inappropriate fees in default.

      In the face of these arguments, the Court finds the following undisputed facts:

1) Citibank is the holder ofl'vis. Caito's Note and Mortgage; 2) Ms. Caito has defaulted

on tho Note and breached the Mortgage by failing to make any payment since April

2012: 3) Citibank, through its loan servicer, issued a notice of default to l'vls. Caito

before beginning this judicial foreclosure action that strictly complied with the

Paragraph 22 requirements in the Mortgage; and 4) the deadline that Citibank set to

cure tho default in its notice-June 17, 2018-passed without Ms. Caito making any

attempt to got the Mortgage reinstated. The Court will explain these findings below

but find they are in Citibank's favor so that its motion for summary judgment is

GRANTED.      The Court rejects Ms. Caito's defenses in support of her motion as

lacking in factual foundation.

                1. Citibank as Trustee Holds the Note and Jl![ortgage



                                           5
       MERS, as nominee for ABC, assigned the Mortgage to Citibank, as Trustee.

The Pooling and Servicing Agreement that governs the trust into which her Mortgage

was deposited identified Citibank as Trustee for the trust named American Home

Mortgage Assets LLC, Mortgage· Backed Pass-Through Certificates, Series 2006·3 so

authorizes and appoints Citibank to pursue this action as Trustee.             Glassie v.

Doucette, 157 A. 3d 1092, 1099·1100 (R.I. 2017) (holding that trustee to a trust is the

party who pursues proceedings on behalf of the trust and its beneficiaries against a

third party). Citibank thus has standing to sue and is authorized to act on behalf of

the trust and Citibank as Trustee is the holder of the Mortgage.

                 2. ll1s. Caito Dcfc·wlted on the Note

       There is no dispute that Ms. Caito has made no payments on her Mortgage

since April 2012. Her failure to make these payments resulted in default on the Note

and breach of the Mortgage.

                 3. C'itibank Issued the Notice ofDefault

       Ocwen Loan Servicing, LLC ("Ocwen") was the loan's servicer. Ocwen issued

the :May 11, 2018 notice of default to Ms. Caito as attorney-in-fact for Citibank under

a limited power of attorney. A foreclosure sale is valid where the servicer, acting

under power of attorney, properly mailed notice of sale to the borrowers because a

servicer, as agent for the lender, acquires all rights possessed by the lender, including

the right to exercise the power of sale. Breggia v. llifm·tg: Elec. Registration Sys., 102

A.3d 636, 641 (R.I. 2014); 252 Wolli·ock Rd. Realty Redemption Co. v. Wells Fargo

Bank NA., C.A. No. 16·126!\II, 2016 WL 3766297, at *2 (D.R.I. July 11, 2016).



                                            6
                 4. The Notice ofDefault Complied with the ll1ortgage Terms

      The notice of default complied with Paragraph 22 of the Mortgage. The notice

stated that Ms. Caito was in default, tole\ her how to cure the default, that she hac\ to

cure the default by June 17, 2018, and that failure to cure on or before that elate may

result in acceleration of the Note. The default notice also stated that she had the

right to reinstate the loan and the right to bring a court action to protest the default

determination. This is what Paragraph 22 requires. 2

      Ms. Caito argues in her motion that the notice provides no specific elate to cure

the default because it quotes "on or before" June 17, 2018, but as Citibank points out,

the "on or before" language it usee\ in the notice tracks the language of Paragraph

22(c\). Paragraph 22 also does not limit how Citibank can clemancl payment so lVIs.

Caito's argument that the fact that Citibank asked that lVIs. Caito cure the default

using certified funds does not render its notice defective.

      Ms. Caito's final argument on the notice relates to the arrearage amount. She

argues that Citibank's calculations are incorrect because it ignored the Mortgage

Modification Agreement ("MMA") and so die\ not use tho correct interest rate. But

the MMA terms do not alter any obligation under the Mortgage beyond providing an



      2 Ms. Caito cites Thompson v. JPJ11organ Chase Bank, NA., 915 F. 3d 801 (1st
Cir. 2019) in support of her argument that Citibank's notice of default violated the
Mortgage because it was deceptive. On a petition for rehearing, the First Circuit
Comt of Appeals withdrew its order, vacated the judgment, and certified a question
to the Massachusetts Supreme Judicial Court about whether language in the default
notice was deceptive given Chase's argument that the allegedly deceptive language
was required by a state banking regulation. Because that case was based on
interpretation of Massachusetts, not Rhode Island law and the opinion has been
withdrawn, the Court declines to consider it here.
                                           7
adjustable rate rider; the fact that the mortgage rate had been modified cloos not

affect Citibank's ability to pursue judicial foreclosure.   Ms. Caito also challenges

Citibank quoting her an approximate amount clue, essentially arguing that Citibank

cannot foreclose because it does not know the exact amount clue on tho Note. There

is no evidence that Citibank's quoted amount is incorrect beyond !'vis. Caito's asserted

calculations based on how she views her Mortgage terms. This is not enough to defeat

summary judgment in this judicial foreclosure case. Moreover, the Court credits

Citibank's explanation about why it provides bonowers in default with an

approximated amount owed-that is, it can only provide an approximation of what is

owed because the amount changes daily.

                       a. Fees, Expenses, and Costs

      Also related to the amount owed in default, Ms. Caito objects throughout her

cross·motion and response to Citibank's motion that the costs, fees, and expenses

charged to her account are improper. First, she presents no evidence of this and

Citibank has provided some account history showing these charges are justified; her

opinion alone on the validity of the so expenses cannot support her challenge to this

judicial foreclosure action. In any event, a challenge to charges on a mortgage account

incident to foreclosure are not a hurdle to Citibank's pursuit of judicial foreclosure.

Ms. Caito has not paid any of these monies, but if Ms. Caito can prove that some or

any of the fees, expenses, or costs were improperly charged, they can be resolved

through an accounting following the judicial foreclosure order.




                                           8
                   5. Ms. Cajto D1d Not Cure the Default

         The deadline that Citibank set to cure the default in its notice-June 17, 2018-

passed without Ms. Caito making any attempt to get the J\IIortgage reinstated.

Because Citibank has met the legal requirements to begin the foreclosure process and

none of Ms. Caito's defenses are effective in the face of that proof, the Court finds that

Citibank's motion in support of an order of judicial foreclosure should be GRANTED.

   IV.      CONCLUSION

         The Court GRANTS Citibank's Motion for Summary Judgment on Count I of

its First Amended Complaint for Judicial Foreclosure (ECF No. 21) and DENIES

Ms. Caito's Motion for Summary Judgment (ECF No. 41) and her Motion to Strike

the Affidavit of Sony Prudent and Exhibit A. ECF No. 40. The Court enters judgment

in Citibank's favor so that it may proceed with foreclosure of the Westerly, Rhode

Island property. Citibank should present a form of judgment, after conferring with

opposing counsel.




John J. McCom ell, Jr.
Chief J udgc
United States District Court

December 18, 2019




                                            9
